AMENDMENT

 TO

 ASSET PURCHASE AGREEMENT







This Amendment to the Asset Purchase Agreement (“Amendment”), by and between
Global Sports Edge, Inc., Winning Edge International, Inc., Wayne Allyn Root and
Betbrokers plc, and dated June 27, 2007, is entered into on this 31st day of
August, 2007, by and between Global Sports Edge, Inc., Winning Edge
International, Inc., Wayne Allyn Root and Betbrokers plc.




PREMISES:




A.     On June 27, 2007, the parties entered into an Asset Purchase Agreement
(the “Agreement”).




B.      The parties desire to amend Section 1.02, Consideration and set the
buyers price per share price.




C.   The parties desire to amend Section 1.04 of the Agreement to extend the
closing deadline.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:




1.   Consideration and Price per Share.  The second sentence of Section 1.02 of
the Agreement is hereby amended by replacing it with the following two
sentences:  Solely for purposes of this Agreement, the value of the shares of
Buyer’s stock shall be determined by the higher of (i) the average of the
closing bid price on the five consecutive trading days prior to Closing, or (ii)
5.00 pence.   For purposes of valuing Buyer's stock in United States Dollars, it
is agreed an exchange rate of $2.02 per British pound will be used.          




2.   Closing Deadline Extended.  Section 1.04 of the Agreement is hereby amended
in its entirety to read as follows:

              

1.04 Closing and Parties.  The Closing contemplated hereby shall be held at a
mutually agreed upon time and place (the “Closing Date”) but no later than
September 14, 2007, or on such date that all required corporate action has been
accomplished including any shareholder approval required by Seller’s parent
corporation, Winning Edge.  The Closing may be accomplished by wire, express
mail, overnight courier, conference telephone call or as otherwise agreed to by
the respective parties or their duly authorized representatives.




3.   Other Inconsistent Provisions Hereby Amended.   Any other provisions of the
Agreement  which are inconsistent with the terms of Sections 1 and 2 of this
Amendment described above, shall be deemed to be amended consistent therewith.
 All other terms and conditions of the Agreement shall remain unchanged and in
full force and effect.




4.     Ratification.

Except as expressly amended hereby, the terms of the Agreement are hereby
ratified and approved as originally written.




5.     Counterparts.   This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.




Capitalized terms not otherwise defined herein have the meanings given to such
terms in the above referenced Asset Purchase Agreement.




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




SELLER:

BUYER:

Global Sports Edge, Inc.

Betbrokers PLC

            A Delaware Corporation

A United Kingdom Corporation







By:__/s/___________________________

By:___/s/_________________________

     Wayne Allyn Root, CEO

     Wayne Lochner, Chairman




PARENT CORPORATION OF SELLER:

Winning Edge International, Inc.




By:__/s/___________________________

     ___/s/_________________________

      Name: Wayne Allyn Root

     Wayne Allyn Root

      Title: CEO









